Citation Nr: 0834664	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in August 
2006.  This matter was originally on appeal from a May 2003 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Waco, Texas.

In an August 2006 decision, the Board denied the veteran's 
claim for service connection for a low back disability.  The 
veteran appealed the August 2006 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2008, VA's Office of General Counsel and veteran's 
attorney filed a Joint Motion requesting that the Court 
vacate and remand the Board's August 2006 decision.  In May 
2008, the Court issued an Order remanding the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board also notes that an issue of entitlement to an 
increased evaluation for post-traumatic stress disorder has 
been appealed by the veteran but has not as of yet been 
certified to the Board.  In addition, there is a claim for 
TDIU which appears to be in the development stage of the RO 
adjudication process.


REMAND

In May 2008, the United States Court of Appeals for Veterans 
Claims (Court) issued an Order, which remanded the case to 
the Board for compliance with instructions in the Joint 
Motion.  In the Joint Motion, the parties agreed that a 
remand was required in order for the Board to ensure that VA 
met its duty to assist the appellant in seeking certain 
records.  Specifically, the appellant identified VA treatment 
records for his back disorder dated in the 1990s at two VA 
medical facilities in Texas.

In addition, the parties agreed that the veteran, as a lay 
person, is competent to testify to back pain in service and 
that the appellant's military occupational specialty as a 
bridge specialist tends to support his contentions that he 
injured his back in service as a result of working on 
bridges, thus, implying that the veteran's statements are 
competent evidence that he injured his back in service 
building bridges.  The parties noted that the Court has held 
that once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  The 
Joint Motion notes that the appellant's testimony that he had 
back pain in service coupled with a July 2003 medical record 
which noted that the veteran reported a history of low back 
pain since injury in Vietnam in 1965 suggests a link between 
the Appellant's current back disorder and service.

The Board will, thus, remand the case for a medical opinion 
in conjunction with the review of the entire record and 
examination of the veteran to indicate whether or not the 
veteran's current back disorder is related to his active duty 
service.  

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records 
pertaining to treatment for a low back 
disorder 1970 to 2000 from the VA medical 
centers in Dallas and Bonham should be 
obtained and associated with the claims 
file.   

If any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.
 
2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that any 
current low back disorder is related to 
the veteran's active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




